Case 5:16-cv-10444-JEL-MKM ECF No. 693 filed 12/04/18 PagelD.19879 Pagei1of4

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

 

SOUTHERN DIVISION
ELNORA CARTHAN, et al., Case No: 5:16-cv-10444
Plaintiffs, Hon. Judith E. Levy
Vv Mag. Mona K. Majzoub

GOVERNOR RICK SNYDER, et al.,

Defendants.

 

MDEO DEFENDANTS’ JOINDER AND CONCURRENCE IN MOTION
FOR STAY OF DISCOVERY

Defendants Stephen Busch, Liane Shekter Smith, Michael Prysby, Patrick
Cook, Daniel Wyant, and Bradley Wurfel (“MDEQ Defendants”) hereby join in
the State Defendants’ Motion for Stay of Discovery (Dkt. No. 685). Most! of the
MDEQ Defendants previously filed a Motion for Stay (Dkt. No. 604) that in part
argued that discovery should not—and could not—proceed until the fundamental,
threshold issue of these Defendants’ entitlement to qualified immunity from
Plaintiffs’ federal claims was decided by this Court and any appellate courts to
which an appeal of the issue of qualified immunity is filed. While this Court denied

the previous Motion for Stay in its November 9, 2018 Order (Dkt. No. 670), the

 

' All claims against Daniel Wyant were dismissed by this Court’s August 1,
2018 Order, so he did not file a motion for stay prior to this Court’s November 9,
2018 Order. Daniel Wyant has since filed a notice of appeal from this Court’s
November 9, 2018 Order (Dkt. No. 692), which divests this Court of jurisdiction
and otherwise warrants a stay of discovery, as outlined herein.
Case 5:16-cv-10444-JEL-MKM ECF No. 693 filed 12/04/18 PagelD.19880 Page 2of4

fact remains that these Defendants’ entitlement to qualified immunity has not been
decided and discovery therefore cannot commence.”

Similar to State Defendants, most of the MDEQ Defendants have filed
Amended Notices of Appeal that divest this Court of jurisdiction over this case.
(Dkt. Nos. 679, 682). This alone warrants a stay of proceedings. Moreover, as set
forth in State Defendants’ Motion for Stay, if this Court permits discovery to
proceed prior to a qualified immunity determination, despite a request for stay
from Defendants asserting qualified immunity, any order denying such a stay is
itself appealable to the Sixth Circuit. Skousen v. Brighton High School, 305 F.3d
520 (6th Cir. 2002); Smith v. Leis, 407 Fed. Appx. 918 (6th Cir. 2011); Everson v.
Leis, 556 F.3d 484 (6th Cir. 2009). In light of this Court’s recent Order of
November 9, 2018, requiring the parties to create a comprehensive case
management plan, including discovery deadlines, MDEQ Defendants renew their
Motion for Stay by joining in State Defendants’ Motion for Stay. The creation of a
comprehensive case management plan in and of itself constitutes litigation
proceedings these Defendants would not have to participate in if entitled to
qualified immunity, and they should not be required to participate in such

proceedings now. Also inappropriate are any discovery deadlines proposed in that

 

2 It should also be noted that these Defendants’ motions to dismiss in this
case remain pending.
Case 5:16-cv-10444-JEL-MKM ECF No. 693 filed 12/04/18 PagelD.19881 Page 3 of 4

plan requiring discovery from MDEQ Defendants or participation in discovery by
MDEQ Defendants (fact witness depositions, third party discovery, etc.) prior to a
determination of MDEQ Defendants’ asserted qualified immunity.

WHEREFORE, MDEQ Defendants join in State Defendants’ Motion for
Stay of Discovery and respectfully request that this Court stay all discovery and
related proceedings until a determination of these Defendants’ qualified immunity
from Plaintiffs’ claims has been issued by this Court and/or the appropriate

appellate courts.

 

 

Dated: December 4, 2018 Respectfully submitted,

FOSTER, SWIFT, COLLINS & SMITH, P.C. | FRASER, TREBILCOCK, DAVIS & DUNLAP

Attorneys for Defendants Attorneys for Defendant Liane

Michael Prysby and Patrick Cook Shekter Smith

By: /s/ Charles E. Barbieri By: /s/Thaddeus E. Morgan (w/permission)
Charles E. Barbieri (P31793) Thaddeus E. Morgan (P47394)
Allison M. Collins (P78849) 124 West Allegan Street, St 1000
313 S. Washington Square Lansing, MI 48933
Lansing, MI 48933 (517) 482-5800
(517) 371-8100 tmorgan@fraserlawfirm.com

cbarbieri@fosterswift.com
Kotz SANGSTER WYSOCKI, P.C.

 

CLARK HILL PLC Attorneys for Stephen Busch
Attorneys for Bradley Wurfel and
Daniel Wyant By:  és/ Philip A. Grashoff. Jr (w/permission)
Philip A. Grashoff, Jr. (P14279)
By: //Michael J. Pattwell (w/permission) 36700 Woodward Ave., Suite 202
Michael J. Pattwell (P72419) Bloomfield Hills, MI 48304
500 Woodward Ave, Ste 35000 (248) 646-1050
Detroit, MI 48226 pgrashoff@kotzsangster.com

(313) 965-8300
mpattwell@clarkhill.com
Case 5:16-cv-10444-JEL-MKM ECF No. 693 filed 12/04/18 PagelD.19882 Page 4of4

CERTIFICATE OF SERVICE

I hereby certify that on December 4, 2018, I directed Wendy Paul to
electronically file the foregoing with the Clerk of the Court using the ECF system
which will send notification of such filing to all parties of record.

Dated: December 4, 2018 s/ Charles E. Barbieri
Charles E. Barbieri (P31793)
313 S. Washington Square
Lansing, MI 48933
(517) 371-8100
cbarbieri@fosterswift.com

32972:0000 1 :39727 16-1
